                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                    8:19CV225
       vs.
                                                                     ORDER
JULIE R. GRAHAM; WAYLON LEO JOHN
WIEST; and COURTNEY L. WIEST

                      Defendants.

       Upon consideration of the Motion to Extend Time for Service and Authorize Constructive

or Alternate Service filed by Plaintiff (Filing No. 6), and for good cause shown, the Court hereby

extends the time for service of Plaintiff's Complaint upon Defendants Julie R. Graham; Waylon

Leo John Wiest; and Courtney L. Wiest until December 19, 2019, and authorizes constructive or

alternate service by leaving the process at the Defendant’s usual place of residence and mailing a

copy by first-class mail to the Defendant’s last known address, by publication, or by any manner

reasonably calculated under the circumstances to provide the party with actual notice of the

proceedings and an opportunity to be heard as provided in Nebraska Revised Statute § 25-517.02.

       DATED this 19th day of September, 2019.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
